284 F.2d 341
UNITED STATES of America, Appellee,v.Welton BAKER, Appellant.
No. 8157.
United States Court of Appeals Fourth Circuit.
Argued Nov. 15, 1960.Decided Nov. 22, 1960.

Samuel Goldblatt, Norfolk, Va.  (Goldblatt & Lipkin, Norfolk, Va., on brief), for appellant.
Shanley Keeter, Asst. U.S. Atty., Richmond, Va.  (Joseph S. Bambacus, U.S. Atty., Richmond, Va., on brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and HARRY E. WATKINS, District Judge.
PER CURIAM.


1
The appellant, Welton Baker, was convicted on a count charging conspiracy to violate the liquor laws and certain counts charging related substantive offenses.  In this court he complains that the evidence furnished an insufficient basis for the jury's verdict.  We think the evidence easily sufficient.


2
In the argument of the appeal, as in his brief, the appellant concentrates upon comments made by the judge during the trial, in his charge to the jury, and at the time of sentencing.  Although the appellant has diligently combed the record and cited numerous statements by the judge, to which no objection was made by the defendant's trial counsel (not have counsel appearing in this court), we have examined them all in context and find no substance in the complaints.


3
Affirmed.